Case 2:18-ml-02814-AB-FFM Document 199-3 Filed 02/26/19 Page 1 of 4 Page ID #:6354




                     EXHIBIT 6
 From:        Renneker, Craig (C.M.)<crenneke@ford.com>                            EXHIBIT                                                 6-1
        Case 2:18-ml-02814-AB-FFM Document 199-3 Filed 02/26/19 Page 2 of 4 Page ID #:6355
 Sent:        Tuesday, September 6, 2016 6:52 AM
 To:          Nichols, Gary (G.S.) <gnichol4@ford.com>
 Subject:     RE: Hey, Bob ... (Rich Truett email on 2015 DPS6 Focus)


 Gary;
 Yes - this is a concern (TREAD Act), wh ich is why we need to fo llow the FCSD "VIP Ticket" process. Please ca ll Pau l S. directly to
 coo rdinate.

 Thanks
 Cra ig

 From: Nichols, Gary (G.S.)
Sent: Tuesday, September 06, 2016 6:49 AM
To: Renneker, Craig (C.M.)
Subject: RE: Hey, Bob ... (Rich Truett email on 2015 DPS6 Focus)

 I'm a litt le rusty on my Sarba nes-Ox ley. I remember something about dea ling directly w it h t he pub lic on an alleged def ect. Any
 insight?


 Gary Nichols
Engineering Supervisor
 DPS6 Systems and Quality
Phone (313) 805-3888
E-mail:   ==-=..:..;s.....:...c::..:....:::..=..:...c



 From: Renneker, Craig (C.M.)
Sent: Tuesday, September 06, 2016 6:38 AM
To: Nichols, Gary (G.S.)
Subject: RE: Hey, Bob ... (Rich Truett email on 2015 DPS6 Focus)

 Gary;
 Yes - please stay mi ndfu l of the FCSD special "VIP t icket" process. I ran afou l of that once by m oving ahead of FCSD on a customer
 vehicle.

 Cra ig

 From: Nichols, Gary (G.S.)
Sent: Friday, September 02, 2016 4:33 PM
To: Renneker, Craig (C.M.)
Subject: Re: Hey, Bob ... (Rich Truett email on 2015 DPS6 Focus)

 Are you okay with me taking a look at this one? I'll need to make direct contact with the customer, obviously.

Sent from my iPhone
 On Sep 2, 2016, at 2:27 PM, Renneker, Craig (C.M.)<crenncke@ford.com> wrote:

            Pau l;
            This may be a good t est case for the new 8040 clut ch materia l. They are just now fl owing into dea ler stocks.

            Gary: Heads up ...



            Craig Renneker
            Ch ief Engineer - Front-wheel-drive A/T & D/L Syst ems
            Tran smission & Drive li ne Engineeri ng
            Ford Motor Company

   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                   FORD DPS6-SAC 00038320
        Phone : 248-345-1180                                                                                                            EXHIBIT 6-2
          Case 2:18-ml-02814-AB-FFM Document 199-3 Filed 02/26/19 Page 3 of 4 Page ID #:6356


        From: Seredynski, Paul (P.)
Sent: Friday, September 02, 2016 9:57 AM
To: Fascetti, Robert (R.J.)
Cc: Krishnaswami, Ramasunder (.); Renneker, Craig (C.M.)
Subject: RE: Hey, Bob ... (Rich Truett email on 2015 DPS6 Focus)

        Bob,

        I'l l fo llow up w ith Rich, and get our FCSD team invo lved to open a VIP t icket.

       Cheers..

       Paul Seredynski I Global Performance & Powertrain Communications Manager I Ford Motor Company I p. (313) 390-5 192 1m. (313) 400-5883 1
       pseredyn@ford.com


        From: Richard Truett L!..!J;=~Ll.L!~~~=~..u
Sent: Friday, September 02, 2016 8:38 AM
To: Fascetti, Robert (R.J.)
Cc: Seredynski, Paul (P.)
Subject: Hey, Bob ...

        Bob:

       Sometimes, I dread open ing the e-ma il. ..

       I wanted you to see the note be low from a Detroit pub li c schoo l teache r, Albert Stokes, who is having troub le w ith the
       Powershift transmiss ion in his Focus, and can't get it fi xed at the dea ler.
       I am w ri t ing, not as a reporter who is going to write anything, -- I am not -- but as the former PR guy fo r Powert rain
       who prom oted the Powersh ift - and as som eone who knows it can be a fi ne gearbox.
       http ://www .a utonews. com/ a rticle/20160105 /B LOG06/30105999 7/fo rd-gets-the-powe rsh ift-d ua I-clutch-transmission-



       I just want to steer him to you in the hopes that maybe someone from Powert rain can take a look at his car and fi gu re
       out what's wrong. His contact info is be low.

        Meanwh ile: I thought you about you qu ite a bit this summer and hope that you are back to 100 percent.

        Hope to catch up w ith you soon,

        RT




        From: Albert Stokes [mai lto:treblasekots@hotmail.com ]
Sent: Thursday, September 01, 2016 8:37 PM
To: Richard Truett <RTruett@crain.com >
Subject: An Automotive Abomination

       Yes, those are harsh words Mr. Truett . But I had hoped to give you some idea of my utter frustration and
       contempt for the Ford Motor Company for what they did. The company placed on the market, for their
       customer's anguish and distress, an unproven component called, 'Power-shift Transmission'.


       I am in possession of a 2014 Ford Focus. I purchased it used from Royal Oak Ford in March of this year. I
       was in need of a new vehicle. I travel quite a distance to my teaching job in the southwest area Detroit. My
   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                              FORD DPS6-SAC 00038321
   prior vehicle, a 2007 Ford Focus, gave me good service. But it had 125k miles on it, and was in need   EXHIBIT
                                                                                                            of costly   6-3
     Case    2:18-ml-02814-AB-FFM        Document    199-3    Filed 02/26/19     Page  4 of  4   Page   ID #:6357
   repairs. I seemed practical to buy a new car. The advertised vehicle in the attachment file, '2014 ford focus'
   caught my eye on a Friday night. I purchased the car that Saturday morning.


   The car was not new. But was loaded! It has a premium radio, heated leather seats, heated outside mirrors,
   premium wheels, sun roof, everything. And to boot, it only had 8k miles on it. Good deal, right? Wrong!! It is
   my belief that the previous driver dump the car after driving it a while. The car has already been back to the
   dealer for warranty work on the transmission. I was told that the software had been adjusted, and that
   everything was within specifications. Furthermore, in a moment of honesty, the service tech told me that the
   car was never going to shift smoothly as I wished it to. The jerking and stalling during acceleration was
   emblematic of the transmission.


   Well, I'm at 16k miles, and the jerking and stalling at low speeds has gotten worse. With all of the problems
   that the Detroit Public Schools is experiencing, I am going to add to the district's problems by missing a
   morning session of school. I've got to take this piece of excrement back to the dealer and get the same old
   song and dance.

   It would give me pleasure, and would amuse me greatly, to place this vehicle in your hands for a day, half a
   day, two hours, one hour, 20 minutes, to allow you to drive this abomination, and determine whether I
   exaggerate. And as an added treat, I'll buy you lunch, or dinner at the eatery of your choice.

   Respectfully,
   stokes
   248.761.7516




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                    FORD DPS6-SAC 00038322
